DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments with respect to prior art rejections of all pending claims, filed 10/08/2019, have been fully considered and are persuasive. The rejections are withdrawn. 
	Applicant’s arguments with respect to rejection of claim 23 under 35 U.S.C. §112(b), filed 10/08/2021, have been fully considered and are persuasive. The rejection is withdrawn. 
	Allowable Subject Matter
Claims 1-21, 23-28 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach wherein the first and second subapertures are configured to transmit an xAM ultrasound pulse sequence by transmitting the first ultrasound plane wave, transmitting the second ultrasound plane wave, and simultaneously transmitting both the first and second ultrasound plane waves and (i) causing excitation of a first subaperture of transducer elements of one or more transducers to transmit a first ultrasound plane wave; (ii) causing excitation of a second subaperture of transducer elements of the one or more transducers to transmit a second ultrasound plane noncollinear to the first ultrasound plane wave, wherein the second ultrasound plane wave is also axisymmetric to the first ultrasound plane wave about a bisector; and (iii) causing simultaneous excitation of both the first and second subapertures of transducer elements to transmit the first and second ultrasound plane waves simultaneously as required by independent claims 1 and 14 (respectively). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2015186494 – teaches simultaneous transmission of plane waves wherein the second ultrasound plane wave is noncollinear to the first ultrasound plane wave and axisymmetric to the first ultrasound plane wave about a virtual bisector
US 6,551,246 – teaches simultaneous or sequential transmission of plane waves wherein the second ultrasound plane wave is noncollinear to the first ultrasound plane wave and axisymmetric to the first ultrasound plane wave about a virtual bisector
US 2016/0113625 - teaches simultaneous or sequential transmission of plane waves wherein the second ultrasound plane wave is noncollinear to the first ultrasound plane wave and axisymmetric to the first ultrasound plane wave about a virtual bisector
US 2016/0192906 - teaches simultaneous transmission of plane waves wherein the second ultrasound plane wave is noncollinear to the first ultrasound plane wave and axisymmetric to the first ultrasound plane wave about a virtual bisector
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793